Case 20-22974-CMB          Doc 456-1 Filed 05/03/21 Entered 05/03/21 19:22:11                 Desc
                             Certificate of Service Page 1 of 4



              IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                              :
                                    :
ED’S BEANS, INC., D/B/A             :                 Bankruptcy Case No. 20-22974-CMB
CRAZY MOCHA,                        :
CRAZY MOCHA COFFEE, CRAZY           :
MOCHA COFFEE COMPANY,               :
KIVA HAN, KIVA HAN COFFEE,          :
KH AND KHC,                         :
                                    :
      Debtor.                       :                 Chapter 11
___________________________________ :
                                    :                 Docket No. ____
ELLSWORTH CENTER COMPANY,           :
                                    :                 Related Docket Nos.: 396
      Movant,                       :
                                    :
      v.                            :
                                    :                 Hearing Date: May 12, 2021
ED’s BEANS, INC., aka KIVA HAN      :
COFFEE, aka CRAZY MOCHA,            :                 Response Date: May 3, 2021
                                    :
      Respondent.                   :


CERTIFICATE OF SERVICE OF LIMITED OBJECTION TO MOTION FOR RELIEF
                            FROM STAY
        I, Crystal H. Thornton-Illar, certify under penalty of perjury that I served a copy
of the Limited Objection to Motion for Relief from the Stay on May 3, 2021 as set forth
on the attached sheet.

                                      LEECH TISHMAN FUSCALDO & LAMPL, LLC

Date: May 3, 2021                     By: /s/ Crystal H. Thornton-Illar
                                         Crystal H. Thornton-Illar
                                         PA I.D. No. 93003
                                         cthornton-illar@leechtishman.com
                                         525 William Penn Place, 28th Floor
                                         Pittsburgh, Pennsylvania 15219
                                         (412) 261-1600
                                         Counsel for the Debtor
Case 20-22974-CMB       Doc 456-1 Filed 05/03/21 Entered 05/03/21 19:22:11   Desc
                          Certificate of Service Page 2 of 4


VIA Court’s CM/ECF System and electronic mail on May 3, 2021:

                              225 Ross Street Associates, LP
                                   c/o Adam T. Petrun
                               adam.petrun@vaelkerlaw.com

                              2700 East Carson Street Assoc.
                                    c/o Diane Lichauer
                                 Diane.lichauer@cbre.com

                                    Aaron Fox Trust
                                    c/o Robert Garvin
                                RobertG@gkgattorneys.com

                                    Christopher Azzara
                                   azzara@smgglaw.com

                                     William Barron
                                    c/o Andrew Gross
                             andrew.gross@grosspatterson.com

                                 Baum Blvd Ground, LLC
                              c/o John Odell and Robert Lampl
                          john.odell@warnerpacificproperties.com
                                     rol@lampllaw.com

                           Brentwood Towne Square Associates
                                    c/o Mark Lindsay
                               mlindsay@bernsteinlaw.com

                                  John J. Brunner, Inc.
                                admin@brunnerdisposal.com

                                    D&B Bakery, LLC
                                  d/b/a Orams Donut Shop
                                    Bakery@orams.com

                                Duquesne Light Company
                                     c/o Keri Ebecked
                                 kebeck@bernsteinlaw.com
                                kestevez@bernsteinlaw.com

                                     Ed’s Beans, Inc.
                                     ed@kivahan.com
Case 20-22974-CMB   Doc 456-1 Filed 05/03/21 Entered 05/03/21 19:22:11   Desc
                      Certificate of Service Page 3 of 4



                               Ellsworth Center
                         brian@schreiberrealestate.com
                         mllodico@rothmangordon.com

                          First Commonwealth Bank
                                 c/o Joe Hynds
                            JHynds@fcbanking.com

                          First Commonwealth Bank
                              c/o Justin L. McCall
                            jmccall@lenderlaw.com

                          First Commonwealth Bank
                               c/o Andrew Dittoe
                            adittoe@lenderlaw.com

                       FC Station Square Bessemer Court
                           jfitzgerald@tuckerlaw.com
                            ragordon@lerchearly.com
                             ccgrant@lerchearly.com

                           Hertz Gateway Center, LP
                         nigroassociateslaw@gmail.com

                               William Krieger
                         wkrieger@gleasonexperts.com

                    National Labor Relations Board-Region 6
                              julie.stern@nlrb.gov

                        North Suburban Land Company
                           al@thomsonproperties.net
                               gms@muslaw.com

                       Office of the United States Trustee
                              jodi.hause@usdoj.gov

                             One Village Square
                         Daniel.branagan@dentons.com
                           Helen.ward@dentons.com

                             People’s Natural Gas
                            ecfpeoples@grblaw.com
                             jwallace@grblaw.com
Case 20-22974-CMB   Doc 456-1 Filed 05/03/21 Entered 05/03/21 19:22:11   Desc
                      Certificate of Service Page 4 of 4



                      Port Authority of Allegheny County
                           rmonks@portauthority.org

                            Royal Coffee NY, Inc.
                               c/o Richard Burg
                            richard@royalny.com

                        Southpointe Towne Center, LP
                                c/o Rod Piatt
                            RodneyL53@aol.com
                          mproctor@bowlesrice.com

                                Ross J. Switkes
                           rjswitkes@norris-law.com

                        The Bank of New York Mellon
                           vsanford@reedsmith.com
                          lsizemore@reedsmith.com

               United States of America, Department of Treasury
                             Jill.locnikar@usdoj.gov

                           University of Pittsburgh
                              paliotta@pitt.edu
